DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed January 13, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are canceled.
Claims 21-42 are newly added.
Therefore, claims 21-42 are currently pending.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Line 2 recites the term “loc2ation” which is presented with as a typographical error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 and 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, and 16-22 of U.S. Patent No. 10,755,548. Although the the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
As to claim 21, US Patent #10,755,548 claims a seismic warning system comprising: a plurality of sensors, each sensor sensitive to a physical phenomenon associated with seismic events and operative to output an electronic signal representative of the sensed physical phenomenon; a data acquisition unit communicatively coupled to receive the electronic signal from each of the plurality of sensors, the data acquisition unit comprising a processor configured to determine that the received electronic signals are indicative of a P-wave associated with a seismic event and to estimate characteristics of the seismic event based on the received electronic signals; and an electronic device embodied separately from the data acquisition unit and communicatively coupled to the data acquisition unit; wherein at least one of the processor and the electronic device are configured to determine situational emergency measures to be implemented by the electronic device based on the estimated characteristics of the seismic event and specific conditions in existence at a specific location of the electronic device; and wherein 
As to claim 22, US Patent #10,755,548 claims the seismic warning system according to claim 21 wherein the interrogation operation causes the electronic device to access, via a wide area network, an infrastructure database having information relevant to building infrastructure at the specific location of the electronic device and wherein the specific conditions comprise the accessed information relevant to building infrastructure at the specific location of the electronic device, such that the situational emergency measures are based at least in part on the accessed information relevant to building infrastructure at the specific location of the electronic device (claim 1).
As to claim 23, US Patent #10,755,548 claims the seismic warning system according to claim 21 wherein at least one of the processor and the electronic device are configured to determine the situational emergency measures to be implemented by the electronic device based on a time when the situational emergency measures are determined (claim 2).
As to claim 24, US Patent #10,755,548 claims the seismic warning system according to claim 21 comprising an additional sensor associated with the electronic device for measuring one or more phenomena and wherein the interrogation operation causes the electronic device to determine the specific conditions based on output from the additional sensor, such that the situational emergency measures are based at least in part on the output from the additional sensor (claim 3).
As to claim 25, US Patent #10,755,548 claims the seismic warning system according to claim 24 wherein the additional sensor is located at the specific loc2ation of the electronic device (claim 4).

As to claim 27, US Patent #10,755,548 claims the seismic warning system according to claim 26 comprising an additional equipment sensor associated with the industrial equipment for measuring one or more phenomena associated with the industrial equipment, and wherein the interrogation operation causes the electronic device to determine the specific conditions based on output from the additional equipment sensor, such that the situational emergency measures are based at least in part on the output from the additional equipment sensor (claim 6).
As to claim 28, US Patent #10,755,548 claims the seismic warning system according to claim 26 wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to assume emergency operational control of the industrial equipment (claim 7).
As to claim 29, US Patent #10,755,548 claims the seismic warning system according to claim 26 wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to implement an emergency operational shut-down of the industrial equipment (claim 8).
As to claim 30, US Patent #10,755,548 claims the seismic warning system according to claim 21 wherein at least one of the processor and the electronic device are configured to determine the situational emergency measures to be implemented by the electronic device based on output 
As to claim 31, US Patent #10,755,548 claims the seismic warning system according to claim 21 wherein the estimated characteristics of the seismic event include an estimated epicenter of the seismic event and wherein the situational emergency measures implemented by the electronic device are based at least in part on a proximity of the electronic device to the estimated epicenter (claim 10).
As to claim 32, US Patent #10,755,548 claims the seismic warning system of claim 21 wherein the electronic device comprises a remote computing device communicatively coupled to the data acquisition unit to receive the estimated characteristics of the seismic event from the data acquisition unit via a wide area data communication network (claim 11).
As to claim 33, US Patent #10,755,548 claims the seismic warning system according to claim 32 wherein the at least one of the processor and the remote computing device are configured to determine the situational emergency measures based on the estimated characteristics of the seismic event and specific remote conditions in existence at the specific location of the remote computing device; and wherein the remote device is configured to determine the specific remote conditions in existence at the specific location of the remote device by performing an interrogation operation (claim 13).
As to claim 34, US Patent #10,755,548 claims a seismic warning system comprising: a plurality of sensors, each sensor sensitive to a physical phenomenon associated with seismic events and operative to output an electronic signal representative of the sensed physical phenomenon; a data acquisition unit communicatively coupled to receive the electronic signal from each of the plurality of sensors, the data acquisition unit comprising a processor configured to determine that the received electronic signals are indicative of a P-wave associated with a seismic event and to estimate characteristics of the seismic event based on the received electronic signals; a remote computing device embodied separately from the data acquisition unit and communicatively coupled to the data acquisition unit to receive the estimated characteristics of the seismic event from the data acquisition unit via a wide area data communication network; and wherein at least one of the processor and the remote computing device are configured to determine situational emergency measures to be implemented by the remote computing device based on the estimated characteristics of the seismic event and specific conditions in existence at a specific location of the remote computing device; and wherein the remote computing device is configured to determine the specific conditions in existence at the specific location of the remote computing device by performing an interrogation operation (claim 16).
As to claim 36, US Patent #10,755,548 claims the seismic warning system according to claim 34 wherein the interrogation operation causes the remote computing device to access, via a wide area network, an infrastructure database having information relevant to building infrastructure at the specific location of the remote computing device and wherein the specific remote conditions comprise the accessed information relevant to building infrastructure at the specific location of the remote computing device, such that the situational emergency measures are based at least in part on the accessed information relevant to building infrastructure at the specific location of the remote computing device (claim 17).
As to claim 37, US Patent #10,755,548 claims the seismic warning system according to claim 34 wherein at least one of the processor and the remote computing device are configured to determine the situational emergency measures to be implemented by the remote computing device based on a time when the situational emergency measures are determined (claim 18).
As to claim 38, US Patent #10,755,548 claims the seismic warning system according to claim 34 comprising an additional remote sensor associated with the remote computing device for measuring one or more phenomena and wherein the interrogation operation causes the remote computing device to determine the specific remote conditions based on output from the additional remote sensor , such that the situational emergency measures are based at least in part on the output from the additional remote sensor (claim 19).
As to claim 39, US Patent #10,755,548 claims a method for effecting situational emergency measures in response to detected seismic events, the method comprising: at each of a plurality of seismic sensors, detecting a physical phenomenon associated with seismic events and generating a corresponding electronic signal representative of the detected physical phenomenon; receiving, from each seismic sensor, the corresponding electronic signal at a data acquisition unit; determining, at the data acquisition unit, that the received electronic signals are indicative of a P-wave associated with a seismic event and computing, at the data acquisition unit, one or more estimated seismic event characteristics based on the received electronic signals; communicating the one or more estimated seismic event characteristics from the data processing unit to an electronic device and embodied separately from the data acquisition unit; determining, by at least one of the data acquisition unit and the electronic device, situational emergency measures to be implemented by the electronic device based on the estimated characteristics of the seismic event and specific conditions in existence at a specific location of the electronic device; and determining, by the electronic device, the specific conditions in existence at the specific location of the electronic device by performing an interrogation operation (claim 20).
As to claim 40, US Patent #10,755,548 claims the method of claim 39 wherein performing the interrogation operation comprises accessing, via a wide area network, an infrastructure database having information relevant to building infrastructure at the specific location of the electronic device and wherein the specific conditions comprise the accessed information relevant to building infrastructure at the specific location of the electronic device, such that the situational emergency measures are based at least in part on the accessed information relevant to building infrastructure at the specific location of the electronic device (claim 20).
As to claim 41, US Patent #10,755,548 claims the method according to claim 39 wherein the electronic device comprises an embedded controller of industrial equipment and wherein performing the interrogation operation comprises determining an operational state of the industrial equipment and wherein the specific conditions comprise the determined operational state of the industrial equipment such that the situational emergency measures are based at least in part on the operational state of the industrial equipment (claim 21).
As to claim 42, US Patent #10,755,548 claims the method according to claim 41 wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to assume emergency operational control of the industrial equipment (claim 22).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (Price; US PG Pub #2013/0328688).
As to claim 21, Price teaches a seismic warning system (see Abstract) comprising: 
a plurality of sensors, each sensor sensitive to a physical phenomenon associated with seismic events and operative to output an electronic signal representative of the sensed physical phenomenon (Paragraph [0084]); 
a data acquisition unit communicatively coupled to receive the electronic signal from each of the plurality of sensors, the data acquisition unit comprising a processor configured to determine that the received electronic signals are indicative of a P-wave associated with a seismic event (Paragraphs [0088]-[0091]) and to estimate characteristics of the seismic event based on the received electronic signals (Paragraph [0123]); and 
an electronic device embodied separately from the data acquisition unit and communicatively coupled to the data acquisition unit; 
wherein at least one of the processor and the electronic device are configured to determine situational emergency measures to be implemented by the electronic device based on the estimated characteristics of the seismic event and specific conditions in existence at a specific location of the electronic device (Paragraph [0150]); and 
wherein the electronic device is configured to determine the specific conditions in existence at the specific location of the electronic device by performing an interrogation operation (Paragraph [0150]).
As to claim 39, Price teaches a method for effecting situational emergency measures in response to detected seismic events, the method comprising: 
at each of a plurality of seismic sensors, detecting a physical phenomenon associated with seismic events and generating a corresponding electronic signal representative of the detected physical phenomenon;
receiving, from each seismic sensor, the corresponding electronic signal at a data acquisition unit; 
determining, at the data acquisition unit, that the received electronic signals are indicative of a P-wave associated with a seismic event and computing, at the data acquisition unit, one or more estimated seismic event characteristics based on the received electronic signals; 
communicating the one or more estimated seismic event characteristics from the data processing unit to an electronic device and embodied separately from the data acquisition unit; 
determining, by at least one of the data acquisition unit and the electronic device, situational emergency measures to be implemented by the electronic device based on the estimated characteristics of the seismic event and specific conditions in existence at a specific location of the electronic device; and 
determining, by the electronic device, the specific conditions in existence at the specific location of the electronic device by performing an interrogation operation as seen in the cited portions of claim 21 above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 28, 31, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (Price; US PG Pub #2013/0328688) as applied to claims 21 and 39 above, and further in view of Webb et al. (Webb; US Patent #7,005,993).
As to claim 23, depending from the seismic warning system according to claim 21, Price does not explicitly teach wherein at least one of the processor and the electronic device are configured to determine the situational emergency measures to be implemented by the electronic device based on a time when the situational emergency measures are determined.
In the field of seismic detection, Webb teaches wherein at least one of the processor and the electronic device are configured to determine the situational emergency measures to be implemented by the electronic device based on a time when the situational emergency measures are determined (Column 9, Lines 1-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.
As to claim 24, depending from the seismic warning system according to claim 21, Price does not explicitly teach comprising an additional sensor associated with the electronic device for measuring one or more phenomena and wherein the interrogation operation causes the electronic device to determine the specific conditions based on output from the additional sensor, such that the situational emergency measures are based at least in part on the output from the additional sensor.
In the field of seismic detection, Webb teaches comprising an additional sensor associated with the electronic device for measuring one or more phenomena and wherein the interrogation operation causes the electronic device to determine the specific conditions based on output from the additional sensor, such that the situational emergency measures are based at least in part on the output from the additional sensor (Column 8, Lines 6-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.
As to claim 25, depending from the seismic warning system according to claim 24, Price does not explicitly teach wherein the additional sensor is located at the specific location of electronic device.
In the field of seismic detection, Webb teaches wherein the additional sensor is located at the specific location of electronic device (Column 8, Lines 6-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.
As to claim 26, depending from the seismic warning system according to claim 21, Price does not explicitly teach wherein the electronic device comprises an embedded controller of industrial equipment and wherein the interrogation operation causes the electronic device to determine an operational state of the industrial equipment and wherein the specific conditions comprise the determined operational state of the industrial equipment such that the situational emergency measures are based at least in part on the operational state of the industrial equipment.
In the field of seismic detection, Webb teaches wherein the electronic device comprises an embedded controller of industrial equipment and wherein the interrogation operation causes the electronic device to determine an operational state of the industrial equipment and wherein the specific conditions comprise the determined operational state of the industrial equipment such that the situational emergency measures are based at least in part on the operational state of the industrial equipment (Column 10, Lines 13-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.
As to claim 28, depending from the seismic warning system according to claim 26, Price does not explicitly teach wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to assume emergency operational control of the industrial equipment.
In the field of seismic detection, Webb teaches wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to assume emergency operational control of the industrial equipment (Column 8, Lines 6-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.
As to claim 31, depending from the seismic warning system according to claim 21, Price does not explicitly teach wherein the estimated characteristics of the seismic event include an estimated epicenter of the seismic event and wherein the situational emergency measures implemented by the electronic device are based at least in part on a proximity of the electronic device to the estimated epicenter.
In the field of seismic detection, Webb teaches wherein the estimated characteristics of the seismic event include an estimated epicenter of the seismic event and wherein the situational emergency measures implemented by the electronic device are based at least in part on a proximity of the electronic device to the estimated epicenter (Column 2, Lines 15-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.
As to claim 41, depending from the method according to claim 39, Price does not explicitly teach wherein the electronic device comprises an embedded controller of industrial equipment and wherein performing the interrogation operation comprises determining an operational state of the industrial equipment and wherein the specific conditions comprise the determined operational state of the industrial equipment such that the situational emergency measures are based at least in part on the operational state of the industrial equipment.
In the field of seismic detection, Webb teaches wherein the electronic device comprises an embedded controller of industrial equipment and wherein performing the interrogation operation comprises determining an operational state of the industrial equipment and wherein the specific conditions comprise the determined operational state of the industrial equipment such that the situational emergency measures are based at least in part on the operational state of the industrial equipment (Column 10, Lines 13-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.
As to claim 42, depending from the method according to claim 41, Price does not explicitly teach wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to assume emergency operational control of the industrial equipment.
In the field of seismic detection, Webb teaches wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to assume emergency operational control of the industrial equipment (Column 8, Lines 6-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Webb because Webb fulfills a need in the art for small, low-cost, low-energy devices that are highly accurate.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (Price; US PG Pub #2013/0328688) in view of Webb et al. (Webb; US Patent #7,005,993) as applied to claim 26 above, and further in view of Hosseini et al. (Hosseini; US Patent #8,720,470).
As to claim 27, depending from the seismic warning system according to claim 26, Price does not explicitly teach comprising an additional equipment sensor associated with the industrial equipment for measuring one or more phenomena associated with the industrial equipment, and wherein the interrogation operation causes the electronic device to determine the specific conditions based on output from the additional equipment sensor, such that the situational emergency measures are based at least in part on the output from the additional equipment sensor.
In the field of earthquake detection systems, Hosseini teaches comprising an additional equipment sensor associated with the industrial equipment for measuring one or more phenomena associated with the industrial equipment, and wherein the interrogation operation causes the electronic device to determine the specific conditions based on output from the additional equipment sensor, such that the situational emergency measures are based at least in part on the output from the additional equipment sensor (Column 1, Lines 41-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Hosseini because the system of Hosseini increases safety in a manner that is reliable, less expensive, and quick (Column 2, Lines 34-37).
As to claim 29, depending from the seismic warning system according to claim 26, Price does not explicitly teach wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to implement an emergency operational shut-down of the industrial equipment.
In the field of earthquake detection systems, Hosseini teaches wherein the situational emergency measures implemented by the electronic device comprise causing the embedded controller to implement an emergency operational shut-down of the industrial equipment (Column 1, Lines 41-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Hosseini because the system of Hosseini increases safety in a manner that is reliable, less expensive, and quick (Column 2, Lines 34-37).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (Price; US PG Pub #2013/0328688) as applied to claim 21 above, and further in view of Hosseini et al. (Hosseini; US Patent #8,720,470).
As to claim 30, depending from the seismic warning system according to claim 21, Price does not explicitly teach wherein at least one of the processor and the electronic device are configured to determine the situational emergency measures to be implemented by the electronic device based on output from an additional sensor which measures one or more phenomena representative of damage caused by an S-wave of a seismic event.
In the field of earthquake detection systems, Hosseini teaches wherein at least one of the processor and the electronic device are configured to determine the situational emergency measures to be implemented by the electronic device based on output from an additional sensor which measures one or more phenomena representative of damage caused by an S-wave of a seismic event (Column 6, Lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Price with the teaching of Hosseini because the system of Hosseini increases safety in a manner that is reliable, less expensive, and quick (Column 2, Lines 34-37).

Allowable Subject Matter
Claims 22, 32, 33, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections are overcome.
Claims 34 and 36-38 are objected as being allowable over the prior art of record, should the double patenting rejection be overcome.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guindi et al. (US Patent #6,356,204)
Warren et al. (US PG Pub #2014/0266762)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688